Title: To George Washington from Captain Richard Varick, 5 August 1776
From: Varick, Richard
To: Washington, George



Sir
Albany Augt 5. 1776.

I have Directions from General Schuyler, in Order to prevent Delays in forwarding the Stores & Other Necessaries for the Army, in his Absence, to open any Letters that shall be directed to him from the General Officers & Commanders of Posts in this Department & to Comply with their Requisitions in procuring &

forwarding such Articles, as May be wanted and can be procured by Me, & to send for such Articles as cannot be had At this Place, to New York or such Other Place, as they may be had in Without Waiting his Orders, at the Great Distance he is from this Place.
I do therefore do Myself the Honor to enclose Your Excellency Copy of a Letter from General Arnold to General Schuyler (recd this Day) with a Copy of a Return of Ordinance & Ordinance stores wanted for the Public Service.
Of the Many Articles wanted, Hands⟨pi⟩kes, Round Shot, Rammers, spunges, Worms, priming Horns[,] priming Wires & Tube Boxes, are the Only ones that Can possibly be procured or made at or near this Place & No Copper, Lead or Tin is to be had between this Place & New York.
I must therefore request Your Excellency in General Schuylers Name to Order the several Articles which are wanted & Not to be procured here, to be sent to this Place without the least Delay.
In mine of the 3d by the Express I forgot to inform Your Excellency that I had sent for the Anchors to Colonel Robert Livingston. I am Your Excellency’s Most Obedient & Most Humble servt

Richd Varick secy to M. Genl Schuyler

